                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         MERCURY CASUALTY COMPANY OF
                                   7     AMERICA,                                           Case No. 4:18-cv-06221-KAW

                                   8                     Plaintiff,                         ORDER REGARDING PROPOSED
                                                                                            STIPULATED PROTECTIVE ORDER
                                   9              v.
                                                                                            Re: Dkt. No. 38
                                  10     BROAN-NUTONE, LLC,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On August 29, 2019, the parties filed a stipulated protective order. They did not, however,

                                  14   indicate whether they were using a model protective order or a modified protective order as

                                  15   required by the Court’s Standing Order. (See Judge Westmore’s General Standing Order ¶ 12.)

                                  16          Accordingly, the parties are ordered to submit, within 7 days of this order, (a) a declaration

                                  17   stating that the proposed order is identical to one of the model orders, (b) a declaration explaining

                                  18   each modification to the model order, along with a redline version comparing the proposed

                                  19   protective order with the model order, or (c) a declaration explaining why use of one of the model

                                  20   orders is not practicable.

                                  21          IT IS SO ORDERED.

                                  22   Dated: September 3, 2019

                                  23                                                    ______________________________________
                                                                                        KANDIS A. WESTMORE
                                  24                                                    United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
